 Case 13-05367         Doc 122      Filed 12/04/18 Entered 12/04/18 13:21:10             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-05367
         Loyda Paredes Overton
         Sean C Overton
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2013.

         2) The plan was confirmed on 06/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/24/2018.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,085.00.

         10) Amount of unsecured claims discharged without payment: $281,868.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-05367       Doc 122        Filed 12/04/18 Entered 12/04/18 13:21:10                    Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $444,195.78
       Less amount refunded to debtor                          $20,494.44

NET RECEIPTS:                                                                                $423,701.34


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $0.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                    $13,730.79
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $13,730.79

Attorney fees paid and disclosed by debtor:                 $10,000.00


Scheduled Creditors:
Creditor                                       Claim           Claim         Claim       Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
BANK OF AMERICA                  Unsecured     64,869.62              NA           NA            0.00         0.00
BANK OF AMERICA                  Secured       64,869.62              NA           NA            0.00         0.00
Ed Financial Services            Unsecured     10,552.01              NA           NA            0.00         0.00
EDFINANCIAL SERVICES             Unsecured     19,690.42       30,225.00     30,225.00      1,682.13          0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           848.76       848.76          42.44         0.00
INTERNAL REVENUE SERVICE         Priority       1,740.00         5,801.99     5,801.99      5,801.99          0.00
JPMORGAN CHASE BANK NATIONAL     Secured       55,000.00      163,230.56     71,084.29     71,084.29    10,482.08
JPMORGAN CHASE BANK NATIONAL     Unsecured    108,930.37              NA     78,016.71      4,298.17          0.00
JPMORGAN CHASE BANK NATIONAL     Secured              NA              NA           NA            0.00         0.00
Northwestern Memorial Hospital   Unsecured         950.00             NA           NA            0.00         0.00
QUANTUM3 GROUP LLC               Unsecured            NA           664.50       664.50          33.23         0.00
SELENE FINANCE LP                Unsecured    159,189.00              NA    107,756.19      5,957.84          0.00
SELENE FINANCE LP                Secured      220,000.00      407,052.08    274,340.62    274,340.62    36,247.76
SELENE FINANCE LP                Secured              NA              NA           NA            0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 13-05367         Doc 122      Filed 12/04/18 Entered 12/04/18 13:21:10                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $345,424.91       $345,424.91         $46,729.84
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                      $0.00             $0.00              $0.00
 TOTAL SECURED:                                         $345,424.91       $345,424.91         $46,729.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,801.99          $5,801.99              $0.00
 TOTAL PRIORITY:                                          $5,801.99          $5,801.99              $0.00

 GENERAL UNSECURED PAYMENTS:                            $217,511.16        $12,013.81               $0.00


Disbursements:

         Expenses of Administration                           $13,730.79
         Disbursements to Creditors                          $409,970.55

TOTAL DISBURSEMENTS :                                                                     $423,701.34


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
